DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2020 has been entered.
Response to Amendment
Applicant’s amendment to claims 1, 3, 14, and 15, and cancellation of claim 13 in the response filed on 17 August 2020 is acknowledged.
Applicant’s cancellation of claim 13 renders moot the rejection under 35 U.S.C. § 112(b) which is withdrawn.
Applicant’s amendment to claim 14 is sufficient to overcome the rejection under 35 U.S.C. § 112(b) which is withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-8, 10, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,589,871 to Claud Imbert (Imbert) in view of U.S. Patent 6,196,998 to Hubert Jansen et al. (Jansen)

a reservoir (22) for containing a medical product (col. 3, line 47-49 describes the chamber 22 as retaining fluids; col. 5, lines 14-15 describes syringes being used to inject medication which is a medical product), and

    PNG
    media_image1.png
    357
    593
    media_image1.png
    Greyscale
a distally projecting frustoconical end-piece (23; col. 3, lines 63-66 describes the tip 23 as “preferably frusto-conically shaped”) having an outer surface (Figs. 1, 3 show the end-piece 23 having an outer surface that engages with the needle assembly 28) and a total length measured along a longitudinal axis of said end-piece (Figs. 1, 3 show that the end-piece has a total length), said end-piece defining an axial passageway for a transfer of said medical product contained in said reservoir (27), said end-piece having a proximal region configured to be fixed to an adaptor (See annotated Figure 4),
Annotated Figure 4 from Imbert showing proximal region of end-piece
wherein a gripping surface (34) is provided on a portion of said outer surface (Fig. 1, 3 shows gripping surface 34 is not on a portion of the outer surface of the end piece 23), said portion being located in a distal region of said end-piece and outside the proximal region of the end-piece such that the adaptor does not contact the gripping surface when 
But Imbert does not expressly teach the length of said portion representing at most 40% of the total length of the end-piece, and the end-piece comprises an annular groove located in the proximal region on the outer surface of the end-piece, and further wherein the proximal region and the annular groove do not include the gripping surface.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Imbert to have the length of said portion representing at most 40% of the total length of the end-piece since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Imbert would not operate differently with the claimed length of said portion representing at most 40% of the total length of the end-piece since Imbert teaches that the coating is applied to a particular width between the proximal end and distal end of the tip (col. 5, lines 56-60) since a coating of at most 40% of the total length of the end piece would still provide a rougher surface that satisfies Imbert’s objective of “increasing the roughness of the tip so that the force required to remove a fluid 
However, Imbert as modified, does not teach the end-piece comprises an annular groove located in the proximal region on the outer surface of the end-piece, and further wherein the proximal region and the annular groove do not include the gripping surface.
Jansen teaches the end-piece (22) comprises an annular groove (54) located in the proximal region on the outer surface of the end-piece (Annotated Fig. 4 shows the proximal region of the end-piece 22), and further wherein the proximal region (Annotated Fig. 4) and the annular groove (54) do not include the gripping surface (col. 4, lines 54-58 describes the mounting projections 50 deflecting slightly to move into the groove 54 as the collar 44 is pushed over the end-piece 22, the projections then frictionally engage with the groove 54, therefore since there is a friction-fit there is no need for a gripping surface on the proximal region or the annular groove).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imbert’s end-piece to include the annular groove in the proximal region on the outer surface of the end-piece, where the proximal region and the annular groove do not include the gripping surface as in Jansen 

Regarding claims 2 and 17, Imbert, in view of Jansen, teaches the drug delivery device of claim 1, but does not expressly teach a distal edge of said portion is located at least at 0.5 mm from a distal end of the end-piece; a distal edge of said portion is located at least 1 mm from a distal end of the end-piece.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have located a distal end of said portion at least 0.5 or at least 1 mm from a distal end of the end-piece since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, Imbert, in view of Jansen, would not operate differently with the claimed distal edge of said portion located at least 0.5 mm or at least 1 mm from the distal end of the end-piece because Imbert leaves the proximal and distal ends of the tip uncoated (col. 5, lines 56-60). Further, applicant has not indicated that the distal end of said portion located at least 0.5 mm or at least 1 mm from the distal end of the end-piece is a critical feature of the claimed invention, stating “[t]he distal edge 22a of the portion 22 on which the coating 23 extends may be located at around 0.5 mm, preferably at 1 mm, from the distal end 20a 

Regarding claims 3, 6-8, 10, and 12, Imbert, in view of Jansen, teaches the drug delivery device according to claim 1, where Imbert further teaches:
Claim 3: an outer diameter of a distal end (32) of said end-piece is less than an outer diameter of a proximal end (33) of said end-piece (Figs. 1, 3; col. 3, lines 63-66 describe the end-piece 23 as having a frustoconical shape and Figs. 1 & 3 shows the frustoconical shape with an outer diameter of the distal end of the end piece 32 being less than the outer diameter of the proximal end of the end piece 33);
Claim 6: the gripping surface results from a modification of a surface of a material forming the end-piece (col. 5, lines 23-25 describes a coating which is a modification of the surface of the material of the end-piece);
Claim 7: the modification is provided by a technique selected from abrasion technique, forming treatment, plasma treatment, laser treatment and combinations thereof, applied on said portion (This claim is a product-by-process claim where the product is limited by the process steps recited, however patentability is based on the product itself. Imbert describes in col. 5, lines 23-60 applying a coating suspension of ceramic particles to the tip of the syringe; col. 6, lines 15-23 describes an annealing process where the ceramic particles are bonded to the tip of the glass syringe by heating the glass syringe tip coated with the ceramic particle suspension producing a syringe tip with a roughened surface that is the same or similar to the claimed product; See MPEP 2113);

Claim 10: the gripping surface is provided by application of a coating on said portion (col. 5, lines 23-60).
Claim 12: the end-piece is made of glass (col. 5, lines 30-33; col. 6, lines 15-17).

Regarding claims 14 and 15, Imbert, in view of Jansen, teaches an assembly comprising a drug delivery device according to claim 1 (see rejection above).
But does not explicitly teach the adaptor comprising a collar mountable on the end-piece; and the collar is provided with an inner rim engageable in the annular groove located in the proximal region on the outer surface of the end-piece when the adaptor is mounted on the end-piece.
Jansen further teaches an adaptor (44) comprising a collar (44) mountable on the end piece (22, 44; col. 4, lines 46-58); and the collar (44) is provided with an inner rim (50) engageable in the annular groove (54) located in the proximal region on the outer surface of the end-piece (Annotated Fig. 4 above) when the adaptor is mounted on the end-piece (col. 4, lines 54-58 describes the inner rim 50 deflecting slightly to move into the groove 54 as the collar 44 is pushed over the end-piece 22, the projections then frictionally engage with the groove 54).


Regarding claim 16, Imbert, in view of Jansen, teaches the drug delivery device according to claim 1, but does not expressly teach the length of said portion represents less than 33% of the total length of the end-piece.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Imbert, in view of Jansen, to have the length of said portion representing at most 3% of the total length of the end-piece since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Imbert, in view of Jansen, would not operate differently with the claimed length of said portion representing at most 33% of the total length of the end-piece since Imbert teaches that the coating is applied to a particular width between the proximal end and distal end of the tip (col. 5, lines 56-60) since a coating of .
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Imbert, in view of Jansen, as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2004/0067161 to Mikael Axelsson (Axelsson) and further in view of U.S. Patent Application Publication 2013/0158485 to Friedrich Siebers et al. (Siebers).
Regarding claims 4 and 5, Imbert, in view of Jansen, teaches the drug delivery device according to claim 1, but does not teach the total length of said end-piece varies from 7.5 mm to 7.8 mm, the length of said portion varies from 2.00 mm to 2.70 mm; said length of said portion is around 2.35 mm.
Axelsson teaches the total length of said end-piece varies from 7.5 mm to 7.8 mm (para. 44 describes the “standard dimensions of a male luer cone connector” as a length of at least 7.5 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a total length of said end-piece varies 
However, Imbert, in view of Jansen, and further in view of Axelsson, does not teach the length of said portion varies from 2.00 mm to 2.70 mm; said length of said portion is around 2.35 mm.
Siebers teaches the length of said portion varies from 2.00 mm to 2.70 mm; said length of said portion is around 2.35 mm (para. 59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included Siebers length of said portion varying from 2.00 mm to 2.7 mm, or around 2.35 mm in the drug delivery device of Imbert, in view of Jansen, in view of Axelsson, because such a width is “advantageous for conventional closer caps and adapters” (para. 59) as taught by Siebers.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Imbert, in view of Jansen, as applied to claim 8 above, and further in view of U.S. Patent Application Publication 2001/0042850 to Andrew L. Cote, Sr. et al. (Cote).
Regarding claim 9, Imbert, in view of Jansen, teaches the drug delivery device according to claim 8, but does not teach the gripping surface is an outer surface of an elastomeric sleeve attached or molded to said portion of said end-piece.
Cote teaches the gripping surface is an outer surface of an elastomeric sleeve attached or molded to said portion of said end-piece (14; para. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Cote’s gripping surface is an outer .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Imbert, in view of Jansen, as applied to claim 10 above, and further in view of Siebers.
Regarding claim 11, Imbert, in view of Jansen, teaches the drug delivery device according to claim 10, and further teaches the coating (34) is a ceramic coating (col. 6, lines 8-14).
Imbert does not teach the ceramic coating comprising borosilicate-zinc based frits.
Siebers teaches the ceramic coating comprising borosilicate-zinc based frits (Table 1, ZnO are borosilicate-zinc based frits for coating the tip of the syringe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating of Imbert, in view of Jansen, to be a ceramic coating comprising borosilicate-zinc based frits as in Siebers to provide the desired roughness of the coating on the syringe tip (para. 70) as taught by Siebers.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, and 14-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment to claim 1 necessitated the new grounds of rejection over Imbert in view of Jansen.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 5,624,402 to Imbert discloses a recess/groove 223 on the outer surface of the tip 222 of the syringe 212 that retains a luer collar 44 (col. 5, line 62-col. 6, line 2).
U.S. Patent 9,216,278 to Heinz discloses a groove 12 in the outer surface of the tip/cone 2 into which annular projection 10 engages thereby securing the collar/threaded sleeve 4 around the tip/cone 2 (col. 6, lines 28-43).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899.  The examiner can normally be reached on Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LRW/Examiner, Art Unit 3783                  

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783              
03/11/2021